Citation Nr: 0427183	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  03-23 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE

Entitlement to an increased evaluation for bronchial asthma, 
currently rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from October 1942 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 decision of the Department of 
Veteran's Affairs (VA) Regional Office in Des Moines, Iowa 
(RO).

A motion to advance this case on the Board's docket, which is 
dated September 16, 2004, was granted by the Board on 
September 24, 2004 for good cause shown, due to the veteran's 
age, under the provisions of 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2003).  


FINDING OF FACT

Forced expiratory volume at one second (FEV-1)/forced vital 
capacity (FVC) was greater than 56 percent, and the veteran 
required no more than daily inhalational or oral 
bronchodilator therapy or inhalational anti-inflammatory 
medication.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
service-connected bronchial asthma have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§4.97, Diagnostic Code 6602 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In November 2003, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to establish his claim for an increased 
rating.  In accordance with the requirements of the VCAA, the 
letter informed the veteran what evidence and information he 
was responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional 
evidence was received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that VA's 
duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that several 
VA examinations are on file, including in April 2003.  The 
Board concludes that all available evidence that is pertinent 
to the claim decided herein has been obtained and that there 
is sufficient evidence on file on which to make a decision.  
There is no indication that additional relevant evidence 
exists, and the veteran has not pointed to any additional 
information that needs to be added to his VA claims folder 
with respect to the issue decided herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2003).  

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Factual Background

VA examinations in January 1946, June 1948, and May 1974 
contain a diagnosis involving respiratory disability.  
Pulmonary testing in May 1974 was reported to show moderate 
airway obstruction.  According to a private medical report 
dated in March 1974, the veteran had a fair degree of 
restrictive and obstructive lung disease.  

July 1997 to October 2002 outpatient records from Trimark 
Physicians Group reveal treatment for chronic obstructive 
pulmonary disease (COPD).  It was noted in October 2002 that 
the veteran was doing well.

VA outpatient treatment records dated from October 1998 to 
July 2001 show treatment for COPD and asthma.  

Added to the file in May 2002 was information on oral 
inhalers.

The veteran complained on VA examination in November 2002 of 
dyspnea on exertion and that his respiratory condition had 
worsened.  It was noted that the frequency of his asthma 
attacks was well controlled on medication and that he would 
be subject to much more significant disability without his 
medication.  He was using inhalers.  The veteran indicated 
that he was occasionally incapacitated by asthma attacks but 
that there was considerable time between attacks.  The 
diagnosis was chronic bronchial asthma, controlled by 
effective therapy, but condition worsening with time.  X-rays 
showed increased bronchovascular markings in both lung fields 
with peripheral emphysema.  The findings were considered 
compatible with COPD, which was compatible with a diagnosis 
of asthma.  The examiner concluded that the veteran now had 
evident emphysema, which accorded with the clinical diagnosis 
that the condition had worsened.

VA pulmonary function testing (PFT) in November 2002 revealed 
that FEV-1/FVC was 61 percent of predicted both pre-
bronchodilator and post-bronchodilator.  The diagnosis was 
moderate obstructive lung defect.  Lung volumes and diffusion 
capacity were within normal limits.  This was interpreted as 
an insignificant response to bronchodilators.

On VA general medical evaluation in April 2003, it was noted 
that the veteran used inhalers for his respiratory 
disability.  He complained of chronic shortness of breath, 
improved with inhalers, as well as of a chronic cough and 
production of phlegm.  Medication relieved his wheezing.  On 
respiratory examination, the veteran's lungs were clear to 
auscultation and percussion.  Reduced airflow was noted 
throughout the lungs.  The impression was COPD.

According to VA outpatient records for October 2003, the 
veteran's asthma was stable with the use of inhalers.  His 
lungs were clear to auscultation and percussion, with a 
normal inspirational/expirational effort.

Specific Schedular Criteria 

The veteran is currently assigned a 30 percent evaluation for 
his service-connected bronchial asthma under the provisions 
of Diagnostic Code 6602.


Under Diagnostic Code 6602, a 10 percent evaluation is 
warranted where the veteran has an FEV-1 of 71 to 80 percent 
of predicted value, or; an FEV-1/FVC of 71 to 80 percent of 
predicted value, or; intermittent inhalation or oral 
bronchodilator therapy.  A 30 percent evaluation is warranted 
where the veteran has an FEV-1 of 56 to 70 percent of 
predicted value, or; an FEV-1/FVC of 56 to 70 percent of 
predicted value, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  A 60 percent evaluation is warranted where the 
veteran has an FEV-1 of 40 to 55 percent of predicted value, 
or; an FEV-1/FVC of 40 to 55 percent of predicted value, or; 
at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  38 
C.F.R. § 4.97, Diagnostic Code 6602 (2003).

Analysis

The Board notes that, based on the medical evidence on file, 
a rating in excess of 30 percent for bronchial asthma is not 
warranted.  

Although the veteran has contended that his service-connected 
bronchial asthma had worsened and that it is severe enough to 
warrant at least a 60 percent evaluation, the Board notes 
that a disability evaluation is determined by comparing the 
medical evidence on file to the criteria provided for the 
disability in question in the rating schedule.  

Although it was noted on VA examination in November 2002 that 
the veteran's condition was worsening, it was also reported 
that the frequency of his asthma attacks was well controlled 
by his inhalers.  PFT in November 2002 showed moderate 
obstructive lung disease with a FEV-1/FVC of 61 percent of 
predicted.  According to the pertinent rating criteria noted 
above, a 30 percent evaluation is assigned when FEV-1/FVC is 
from 56 to 70 percent of predicted value.  Additionally, 
there is no medical evidence of at least monthly visits to a 
physician for required care of exacerbations or that the 
veteran is receiving intermittent, at least three per year, 
courses of systemic corticosteroids.  In fact, the veteran's 
asthma was noted to be stable with inhalers in October 2003.  
Since symptomatology for the veteran's disability does not 
more nearly approximate the criteria for a 60 percent 
evaluation, an increased evaluation for his service-connected 
bronchial asthma is not warranted.  38 C.F.R. § 4.7 (2003).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for service-connected bronchial 
asthma is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



